IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                    NO. PD-1340-18


                       CHRISTOPHER MIRANDA, Appellant

                                            v.

                               THE STATE OF TEXAS


           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE EIGHTH COURT OF APPEALS
                           EL PASO COUNTY

       YEARY, J., filed a concurring opinion in which SLAUGHTER, J., joined.
                              CONCURRING OPINION

      Today the Court continues along a jurisprudential course of extending, yet again, a

court-invented common-law exception to the court-invented common-law doctrine known

as the corpus delicti rule. See Majority Opinion at 10–11 (describing the common-law

corpus delicti rule, as well as the “closely-related-offenses” exception lately adopted by

Miller v. State, 457 S.W.3d 919 (Tex. Crim. App. 2015)). When the exception does not

apply, the doctrine can lead to an acquittal under circumstances for which an acquittal is
                                                                          MIRANDA —     2

not justified. This is more than unfortunate. Rather than continue to chart this anomalous

course, I would exercise our prerogative to simply jettison the court-invented common-law

doctrine that generates this anomaly in the first place. Neither Texas statutes nor any

recognized constitutional principle of due process or due course of law requires the rule.

Though courts in Texas have imposed it for decades, the Legislature has never seen fit to

codify it. Certainly, Jackson v. Virginia, 443 U.S. 307 (1979), does not require it. And

neither should the Court.

      I respectfully concur in the result.


FILED:                      April 21, 2021
PUBLISH